MEMORANDUM **
Herry Rusli, a native and citizen of Indonesia, petitions for review of a Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and we deny the petition.
Substantial evidence supports the BIA’s conclusion that Rusli did not experience past persecution. See Prasad v. INS, 47 F.3d 336, 340 (9th Cir.1995). Substantial evidence also supports the BIA’s finding that Rusli failed to establish a well-founded fear of persecution because, even as a member of a disfavored group, Rusli did not demonstrate the requisite level of individualized risk. Cf. Sael v. Ashcroft, 386 F.3d 922, 927-29 (9th Cir.2004). Additionally, the record does not establish that Rusli has demonstrated a pattern or practice of persecution against ethnic Chinese Christians in Indonesia. See Lolong v. Gonzales, 484 F.3d 1173, 1178-81 (9th Cir.2007) (en banc). Accordingly, Rusli failed to establish eligibility for asylum.
Because Rusli did not establish asylum eligibility, it necessarily follows that he did not satisfy the more stringent standard for withholding of removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir.2006).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.